Citation Nr: 0914170	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a thyroid condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which denied service connection for a 
thyroid condition.  


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's thyroid condition (diagnosed as hypothyroidism, 
status-post right lobectomy of thyroid gland, controlled with 
medication), was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin.


CONCLUSION OF LAW

A thyroid condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA duty to notify was satisfied by February 2004, May 
2004, and March 2005 letters.  These letters fully addressed 
all three notice elements; informed the Veteran of what 
evidence was required to substantiate his service connection 
claim; and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In a March 2006 notice 
letter, the RO also advised the Veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided and 
underwent Compensation and Pension (C&P) examinations on June 
2004 and June 2007, at the VA Medical Center (VAMC) in 
Montgomery, Alabama, regarding his thyroid condition to 
determine the extent and etiology of such condition.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, private treatment records, 
and statements submitted by or on the behalf of the Veteran.  
The Veteran did not request any hearings.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence as to the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran also seeks service connection for a thyroid 
condition, which he maintains was a result of his active duty 
service.  

On review of the record, the Board finds that service 
connection for a thyroid condition is not warranted.  
Initially, the Board notes that there is a current thyroid 
condition, diagnosed as hypothyroidism, status-post right 
lobectomy of thyroid gland, controlled with medication (see 
June 2004 Thyroid and Parathyroid Diseases Examination 
Report; June 2007 Thyroid and Parathyroid Diseases 
Examination Report), meeting the threshold requirement for a 
service connection claim.  

However, the preponderance of the evidence is against the 
service connection claim for a thyroid condition.  In this 
regard, the Veteran's STRs contain notation of a solitary 
nodule on the right lobe of the thyroid, which was excised in 
December 1966.  See October 1966 Discharge Examination 
Report; October 1966 Surgery Clinic Note, Maxwell Air Force 
Base (AFB), Alabama.  The Veteran's October 1966 Discharge 
Examination Report indicates that the solitary nodule on the 
right lobe of the thyroid was a "benign colloid cyst," and 
"not thyroglossal duct cyst."  The October 1966 examiner 
also noted that the thyroid was "normal," and there was a 
5-inch surgical scar on the Veteran's neck.  The Board notes 
that the Veteran is service-connected for such scar, as 
residuals, status-post excision, colloid cyst, at 10 percent 
disabling, effective February 24, 2004, under 38 C.F.R. 
§ 4.117, Diagnostic Code 7800 (Disfigurement of the Head, 
Face, or Neck).  See September 2004 Rating Decision.   

Post-service, the Veteran had a right thyroid lobectomy and 
excision of a neck mass in March 2002 for an enlarged right 
thyroid lobe confirmed by physical examination and various 
ultrasounds.  See May 1998 Thyroid Ultrasound Report, Vaughn 
Regional Medical Center, Selma, Alabama; January 2002 Thyroid 
Ultrasound Report, Vaughn Regional Medical Center; March 2002 
History and Physical Examination Report, DCH Regional Medical 
Center, Tuscaloosa, Alabama; March 2002 Operation Report, DCH 
Regional Medical Center.  The removed mass was benign.  See 
March 2002 Operation Report, DCH Regional Medical Center.  
The first indication of a thyroid condition, specifically 
notation of enlargement of the right lobe of the thyroid, is 
reflected in a January 1997 Private Treatment Report from 
Selma Internal Medicine (Dr. W.M.H.), dated about 30 years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
thyroid condition and his service.  In fact, the record 
contains a negative nexus opinion, and the Veteran has 
offered no nexus opinion to the contrary.  In this regard, 
the Veteran underwent a C&P examination at the Montgomery 
VAMC on June 2007, regarding the etiology of his thyroid 
condition.  After noting the Veteran's medical history and 
reviewing the Veteran's STRs, including October 1966 
treatment records showing a nodule on the right thyroid area 
and its excision, the June 2007 examiner opined that "it is 
less likely as not (less than a 50/50 probability) [that the 
Veteran's hypothyroidism] was caused by or a result of the 
colloid cyst in 1966 because the thyroid condition occurred 
30 years after military service," the 1966 cyst was "not a 
thyroglossal duct cyst," and the thyroid was noted as 
"normal" in 1966.  See June 2007 Thyroid and Parathyroid 
Diseases Examination Report

Absent objective evidence relating the Veteran's thyroid 
condition to his service, the claim of service connection for 
a thyroid condition must fail. 

The Board finds that the only evidence of a relationship 
between the Veteran's thyroid condition and service is the 
Veteran's own statements.  While the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

The Board concludes that a thyroid condition was not incurred 
in or aggravated by service.  The benefit-of-the-doubt 
doctrine has been considered; however, as the preponderance 
of the evidence is against the claim, it is inapplicable in 
the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 
1 Vet. App. at 54.        


ORDER

Service connection for a thyroid condition is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


